Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Owen Odman appeals the district court’s order granting his motion for reduction of sentence, 18 U.S.C. § 3582(e) (2006).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Odman, No. 4:96-cr-00053-MR-l (W.D.N.C. Aug. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court granted Odman’s § 3582 motion, the reduction granted by the court did not reduce Odman's sentence to the full extent he requested.